Barnard, P. J.
There is nothing but a question of fact. The proceedings to disposess furnish no particulars, and the sole question is whether the possession of Baisley was one which accompanied an employment of him by the defendant, and was incident to it, or the right to possession ceased with the employment, or whether this was a regular lease to Baisley by the defendant. Up ,n this issue the trial court found for the plaintiff, and the finding is in accordance with the evidence and fully supported by it. Rent had been charged by the defendant and had been paid by the plaintiff’s husband to a day later than the forcible eviction.
The act being wrongful the damages result to each of the persons injured by the wrongful act. Their damages must take in such damages as were occasioned by the peculiar condition of the circumstances which surrounded, the wrongful act. The defendant selected the times and if it was peculiarly injurious the result of this wrong was a necessary consequence of the act.
The motion should be denied, with ten dollars costs.
Pratt, J., concurs.